            Case 2:20-cv-00717-BJR Document 22 Filed 10/08/20 Page 1 of 4




 1                                                                The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7

 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                    WESTERN DISTRICT OF WASHINGTON
12                                            AT SEATTLE

13   KARLA AYLEN DDS PLLC,
14                                          Plaintiff,   Civil Action No. 2:20-cv-00717-BJR
15            v.
                                                         STIPULATED MOTION AND
16                                                       ORDER
     ASPEN AMERICAN INSURANCE
17   COMPANY,

18                                        Defendant.

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION AND ORDER CASE:                                           SIDLEY AUSTIN LLP
     2:20-CV-00717-BJR                                                           1420 FIFTH AVE., SUITE 1400
                                                                                 SEATTLE, WA 98101
                                                                                 415.439.1799
            Case 2:20-cv-00717-BJR Document 22 Filed 10/08/20 Page 2 of 4




 1            Plaintiff Karla Aylen, DDS PLLC and Defendant Aspen American Insurance Company

 2   stipulate that Defendant shall answer, move, or otherwise respond to Plaintiff’s amended

 3   complaint, Dkt. 17, no later than October 22, 2020.

 4            WHEREAS:

 5            1.       On September 3, 2020, Defendant moved to dismiss Plaintiff’s lawsuit for failure to

 6   state a claim upon which relief can be granted.

 7            2.       On September 21, 2020, Plaintiff filed an amended complaint.

 8            3.       Under the Federal Rules of Civil Procedure, Defendant’s response to Plaintiff’s

 9   amended complaint is due October 8, 2020.

10            4.       On October 7, 2020, counsel for the parties conferred via telephone and discussed

11   various methods through which this matter and other matters filed against Defendant by Plaintiff’s

12   counsel might be most efficiently organized.

13            5.       The parties are continuing to consider and discuss that issue, together with the issues

14   as to which the Court ordered the parties to meet and confer in its September 29, 2020 Scheduling

15   Order.

16            6.       Further in the interest of efficiency, the parties have agreed to a 14-day extension of

17   Defendant’s response date, pursuant to which Defendant may file its response on or before October

18   22, 2020.

19            7.       The stipulation will not prejudice either party. The parties do not waive any claims

20   or defenses with this stipulation.

21            IT IS HEREBY STIPULATED AND AGREED, pending the Court’s approval, Defendant

22   shall answer, move, or otherwise respond to Plaintiff’s amended complaint by October 22, 2020.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
     STIPULATED MOTION AND ORDER CASE:                                                    SIDLEY AUSTIN LLP
     2:20-CV-00717-BJR                                                                    1420 FIFTH AVE., SUITE 1400
                                                                                          SEATTLE, WA 98101
                                                           1                              415.439.1799
            Case 2:20-cv-00717-BJR Document 22 Filed 10/08/20 Page 3 of 4




 1           The parties respectfully request the Court to enter the accompanying Proposed Order

 2   granting the relief to which the parties have stipulated.

 3

 4           DATED this 8th day of October, 2020.

 5
             KELLER ROHRBACK L.L.P.                     SIDLEY AUSTIN LLP
 6

 7
               /s/ _Karin Swope*___________              /s/ Robin E. Wechkin
 8
               Karin Swope, WSBA No. 24015              Robin E. Wechkin, WSBA No. 24746
 9             1201 Third Avenue, Suite 3200            SIDLEY AUSTIN LLP
                                                        1420 Fifth Avenue, Suite 1400
               Seattle, WA 98101                        Seattle, WA 98101
10
               Telephone: (206) 623-1900                Telephone: (415) 439-1799
11             kswope@kellerrohrback.com                rwechkin@sidley.com

12             Attorneys for Plaintiff                  Yvette Ostolaza, pro hac vice
                                                        Yolanda C. Garcia, pro hac vice
13             *Signed with permission.                 SIDLEY AUSTIN LLP
                                                        2021 McKinney Avenue, Suite 2000
14                                                      Dallas, Texas 75201
                                                        Telephone: (214) 981-3401
15                                                      Facsimile: (214) 981-3400
                                                        yvette.ostolaza@sidley.com
16                                                      ygarcia@sidley.com

17                                                      Attorneys for Defendant

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED MOTION AND ORDER CASE:                                             SIDLEY AUSTIN LLP
     2:20-CV-00717-BJR                                                             1420 FIFTH AVE., SUITE 1400
                                                                                   SEATTLE, WA 98101
                                                         2                         415.439.1799
            Case 2:20-cv-00717-BJR Document 22 Filed 10/08/20 Page 4 of 4




 1                                              ORDER

 2   The Court has considered Plaintiff Karla Aylen, DDS PPLC’s and Defendant Aspen American

 3   Insurance Company’s Stipulated Motion and [Proposed] Order. The Court HEREBY

 4   ORDERS that Defendant may answer, move, or otherwise respond to Plaintiff’s amended

 5   complaint on or before October 22, 2020.

 6   IT IS SO ORDERED.

 7
     Dated:                                            ___________________________________
 8                                                     Honorable Barbara J. Rothstein
                                                       UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED MOTION AND ORDER CASE:                                        SIDLEY AUSTIN LLP
     2:20-CV-00717-BJR                                                        1420 FIFTH AVE., SUITE 1400
                                                                              SEATTLE, WA 98101
                                                   3                          415.439.1799
